Brady, J.
Tbc defendant hired tbc premises from the plain tiff, and executed an agreement of hiring. No promise or agreement, on the part of the plaintiff, to repair, is contained in that paper writing, and, in the absence of proof that the landlord’s agreement was by parpl, the presumption is that it was also in writing. The fact was susceptible of proof very readily, and the defendant should have proved it. It may be regarded as suspicious, that no attempt or offer was made thereto by the defendant. If it had clearly appeared that tho letting rested in parol, the defendant might have introduced proof to show a promise to repair at the time of the letting. Cleves v. Willoughby, 7 Hill, 85. Omitting to make that clear, the presumptions are against such a fact. Regarding the landlord’s engagement, therefore, as in wimping, the evidence of the conversation that took place before the defendant took possession was improperly received. The plaintiff was not bound to keep the premises in repair, and there was no implied warranty that the premises were tenant-able. 7 Hill, supra, 86 ; Post v. Vetter, 2 E. D. Smith, 248.
Judgment reversed.